Citation Nr: 1756000	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-15 052	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent, prior to June 11, 2012, and in excess of 40 percent thereafter for degenerative joint disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a right ankle injury.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from February 1965 to July 1975.  He also had a period of Reserve service. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2015, the Board declined to reopen a claim of entitlement to service connection for chronic inflammation of the rectum with benign neuroma; and denied service connection for hydrocodone addiction, acid reflux, and bowel inconsistency.  The issues of entitlement to higher evaluations for lumbar spine disability, right knee disability, and right ankle disability were remanded.  In September 2015, the Agency of Original Jurisdiction (AOJ) awarded an evaluation of 40 percent for the Veteran's lumbar spine disability, effective June 11, 2012.  The issue with respect to the evaluation of the Veteran's lumbar spine disability has been characterized accordingly.

In June 2016, the Board granted a total rating based on unemployability due to service-connected disability (TDIU).  The instant issues were again remanded for development of the record.  


FINDING OF FACT

On August 16, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


